        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 1 of 12



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


                INSTRUCTIONS FOR CASES ASSIGNED TO
                  THE HONORABLE ELEANOR L. ROSS

      This matter has been assigned to the Honorable Eleanor L. Ross. The
purpose of this order is to inform the parties and their counsel of the Court’s
policies, practice, and procedure. Pro se litigants shall also govern themselves in
accordance with these instructions and are directed to read the specific section
governing pro se litigants below. This order, in combination with the Northern
District’s Local Rules and the Federal Rules of Procedure, shall govern this case.
Any previous instructional order is hereby superseded.


I. GENERAL MATTERS
CONTACTING CHAMBERS
      Courtroom Deputy Clerk Michelle Beck is your principal point of contact on
matters relating to this case. Neither the parties, nor their counsel should
discuss the merits of the case with Mrs. Beck or any of the Court’s law clerks.
Mrs. Beck is oftentimes in the courtroom and may not return a call for up to 24
hours. Mrs. Beck’s contact information is as follows:
      Michelle Beck
      Richard B. Russell Federal Building
      2211 United States Courthouse
      75 Ted Turner Drive, SW
      Atlanta, GA 30303-3309
      (404) 215-1524
      Michelle_Beck@gand.uscourts.gov
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 2 of 12



PRO SE LITIGANTS
      Parties proceeding pro se (without an attorney) are ADVISED that they must
comply with the Federal Rules of Civil Procedure (“FED. R. CIV. P.”), as well as
the Local Rules of the United States District Court for the Northern District of
Georgia (“LR”). Pro se parties may obtain certain basic materials and hand-outs
from the Office of the Clerk of Court located on the 22nd Floor of the United
States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. Many
documents are also available on the Court’s website at www.gand.uscourts.gov.
Pro se litigants may also utilize the law library located on the 23rd floor of the
United States Courthouse at the above-provided address. Counsel and pro se
parties are prohibited from engaging in ex parte communications with the Court or
the Court’s staff. “Ex parte communications” mean any form of contact with the
Court outside the presence of the opposing party or opposing party’s counsel. This
includes, but is not limited to, telephone calls, written correspondence, or in-person
contact, by one party or party’s counsel. If counsel or a pro se litigant seeks court
action, the appropriate procedure is to put the request in writing, in the form of a
motion, file the motion with the Clerk’s office, and serve the opposing party or
party’s counsel. See FED. R. CIV. P. 5; LR 5.1 and 5.2, NDGa; see also LR 7.4,
NDGa. (“Communications to judges seeking a ruling or order, including an
extension of time, shall be by motion and not by letter. A letter seeking such action
ordinarily will not be treated as a motion. Counsel [and pro se litigants] shall not
provide the Court with copies of correspondence among themselves relating to
matters in dispute.”).
      A pro se plaintiff is REQUIRED to provide the Clerk with an original of any
further pleadings or other papers filed with the Court after the complaint and is
further REQUIRED to SERVE upon the defendant(s) or counsel for the
defendant(s), by mail or by hand delivery under Rule 5 of the Federal Rules of

                                          2
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 3 of 12



Civil Procedure, a copy of every additional pleading or other paper described in
Rule 5 of the Federal Rules of Civil Procedure. Once counsel for a defendant has
appeared in the case, it is not necessary to serve the defendant individually; service
on counsel is sufficient.
      Each pleading or paper described in Rule 5, including pleadings, papers
related to discovery required to be served, motions, notices, and similar papers,
shall include a certificate stating the date on which an accurate copy of that
pleading or document was mailed or hand-delivered to the defendant(s) or their
counsel. This Court shall disregard any papers submitted which have not been
properly filed with the Clerk, or which do not include a certificate of service. Pro
se parties are also ADVISED that, under Local Rule 7 (“PLEADINGS
ALLOWED: FORM OF MOTIONS”), if the deadline for a response to a motion
passes without a response being filed, the motion is deemed unopposed. See LR
7.1B, NDGa. Furthermore, under Local Rule 56.1, respondent’s failure to respond
to a statement of material facts on a motion for summary judgment will be taken as
an admission of those facts.
      Pro se parties are further REQUIRED to keep the Court advised of their
current address and telephone number where they can be reached at all times
during the pendency of the lawsuit. Local Rule 83.1D (3) provides that counsel and
parties appearing pro se have, in all cases, a duty to notify the Clerk’s Office by
letter of any change in address and/or telephone number. Per this rule, “[a] failure
to keep the clerk’s office so informed which causes a delay or otherwise adversely
affects the management of a civil case shall constitute grounds for dismissal
without prejudice or entry of a judgment by default.”




                                          3
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 4 of 12



COURTESY COPIES
      Except for emergency motions filed pursuant to Local Rule 7.2(b), the
delivery of a hard copy of a document, in addition to the electronically filed copy,
is not necessary, as the Court prefers to rely on its electronic access to court filings.


PROPOSED ORDERS
      For all consent, unopposed, or joint motions, the filing party shall include
therewith a proposed order granting the motion. The proposed order shall be
filed as an exhibit or attachment to any motion.


PAGE LIMIT EXTENSIONS
      Parties seeking an extension of the page limit must do so at least five (5)
days in advance of their filing deadline and should explain with specificity the
reasons necessitating the extension. If a party files a motion to extend the page
limit at the same time his or her brief is due, the extension request will be denied
absent a compelling and unanticipated reason for violating the Rule. The Court will
also not consider any arguments made in pages which exceed the Local Rules’
requirements.


MOTIONS TO COMPEL DISCOVERY
      The parties shall not file discovery motions (including motions to compel,
motions for protective order, motions for sanctions) without prior permission from
the Court. These disputes may often be resolved in a conference, resulting in less
delays of discovery.
      In the event a discovery dispute arises, the parties are required to meet and
confer in an effort to resolve the dispute. Counsel or pro se litigants are required to
confer – by telephone or in person – in good faith before bringing a discovery

                                            4
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 5 of 12



dispute to the Court. See FED. R. CIV. P. 26(c) and 37(a)(1); LR 37.1A, NDGa. The
duty to confer is NOT satisfied by sending a written document, such as a letter,
email, or fax, to the adversary, UNLESS repeated attempts to confer by telephone
or in person are unsuccessful due to the conduct of the adversary.
      If the dispute cannot be resolved, the parties shall electronically file on the
docket a Consolidated/Joint Discovery Statement outlining their positions on each
of the discovery items in dispute. The Consolidated Statement should conform to
these guidelines:
         I. Page Limits:
                a. For 4 or less issues: 6 pages
                b. For 5-10 issues: 10 pages
                c. For more than 10 issues: 12 pages
         II. Formatting: The statement should be formatted in a logical order, i.e.,
             identify each issue in dispute followed by a discussion from each of
             the parties setting forth an explanation of its respective position on the
             issue as follows:
                    Identify Discovery Issue #1
                           Party A’s Position
                           Party B’s Response
                           Party A’s Reply

                    Identify Discovery Issue #2
                           Party A’s Position
                           Party B’s Response
                           Party A’s Reply

         III. Attachments: The parties are required to attach as an exhibit to the
             Consolidated Statement an excerpt of the relevant discovery requests
             including only the language of the specific requests and, potentially,
             the disputed responses, that are the subject of the dispute. The parties

                                          5
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 6 of 12



             should not attach an entire copy of their Interrogatories, Requests for
             Production of Documents, or Requests for Admission. No other
             exhibits are allowed without prior permission from the Court.
      The Court will determine whether the dispute can be resolved on the papers
or whether a conference is necessary and will notify the parties accordingly. All
discovery conferences will be recorded by a court reporter. If the differences
cannot be resolved during the conference with the Court, the Court will direct
further proceedings.


OBJECTIONS TO DISCOVERY
      Boilerplate objections in response to discovery requests are prohibited.
Parties should not carelessly invoke the usual litany of rote objections; i.e.,
attorney-client privilege, work-product immunity from discovery, overly
broad/unduly burdensome, irrelevant, not reasonably calculated to lead to the
discovery of admissible evidence.
      The Court is usually available by telephone to resolve objections and
disputes that arise during depositions.


REQUESTS FOR PROTECTIVE ORDERS AND/OR MOTIONS TO SEAL
      As a general matter, this Court will seal only those items enumerated in the
Court’s Standing Order 04-02 regarding sensitive information and public access to
electronic case files. It is the general policy of this Court not to allow the filing of
documents under seal without a Court order, even if all parties consent to the filing
under seal. To request to file material under seal, the parties should follow the




                                           6
         Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 7 of 12



procedures provided in Section II(J) of Appendix H to the Court’s Local Civil
Rules, available on the Court’s website.1


MOTIONS FOR TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION
       Any request for a temporary restraining order or for preliminary injunctive
relief must be made by a separate motion and conform to FED. R. CIV. P. 65. See
LR 7.1A(1), NDGa. A request for a temporary restraining order or preliminary
injunction found only in the complaint will not be considered at the time the
complaint is filed and the request will be considered when the merits of the case
are addressed. After filing a motion for a temporary restraining order or a
preliminary injunction, the movant must contact Mrs. Beck to request expedited
consideration of the motion; otherwise, the motion will be treated as a non-
emergency matter.


MOTIONS FOR SUMMARY JUDGMENT & STATEMENTS OF MATERIAL FACTS
       All citations to the record evidence should be contained in each party’s brief,
not just in the party’s statement of undisputed (or disputed) facts. Thus, the party
should include in the brief, immediately following the deposition reference, a
citation indicating the page and line numbers of the transcript where the referenced
testimony can be found. When filing a brief in support of or in opposition to a
motion for summary judgment, the party shall also file, as a separate docket entry,
an electronic copy of the complete transcript of each deposition referenced in the
brief. Neither the original transcript nor any paper copies of the deposition should
be filed with the Clerk or delivered to chambers.



1
     See also “Procedures for Electronic Filing                Under   Seal”   available   at
http://www.gand.uscourts.gov/instructions-individual-judges.

                                              7
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 8 of 12



      Regarding the statement of facts and responses thereto, in addition to
following the form instructions set out in Local Rule 56.1(B), NDGa, a party
responding to a statement of material facts shall copy into its response document
the numbered statement to which it is responding and provide its response to that
statement immediately following. Each party shall file its documents in a text-
searchable PDF format. Statements of material fact that do not conform to these
instructions may be returned to counsel for revision.


REQUESTS FOR ORAL ARGUMENT ON MOTIONS
      In accordance with the Court’s Local Rules, motions are usually decided
without oral argument, but the Court will consider any request for hearing if the
party or parties requesting oral argument specify the particular reasons argument
may be helpful to the Court and what issues will be the focus of the proposed
argument. Moreover, the Court shall grant a request for oral argument on a
contested, substantive motion if the request states than an attorney who is less than
five years out of law school will conduct the oral argument on at least one
substantial issue in the case, it being the Court’s belief that young attorneys need
more opportunities for Court appearances than they usually receive.


OBJECTIONS TO MAGISTRATE JUDGE’S REPORTS AND RECOMMENDATIONS
      Objections to a Magistrate Judge’s Report and Recommendation and
Responses to those Objections shall be limited to fifteen (15) pages, absent special
permission of the Court. Said objections and responses shall also comply with the
formatting requirements of Local Rule 5.1, NDGa.




                                         8
         Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 9 of 12



LEAVE OF ABSENCE
       All requests for or notices of leaves of absence must be electronically filed.
Counsel should not mail or hand-deliver paper copies to chambers.


II. TRIAL MATTERS
PRETRIAL CONFERENCE
       The Court will conduct a pretrial conference in all cases noticed for trial.
Only the attorneys (and not the parties) are required to appear. Pro se litigants are
also required to appear at pretrial conferences and govern themselves in
accordance with these instructions.
       No later than ten (10) days before the date of the pretrial conference, the
Court directs counsel for all parties and all pro se litigants to meet together by
agreement, initiated by counsel for the plaintiff, (a) to discuss settlement and (b) to
stipulate to as many facts and issues as possible. The Court will discuss settlement
with the parties if the case is to be tried by jury.
       Unless otherwise stated, the Court will hold the pretrial conference TWO
(2) WEEKS prior to trial. The purpose of the conference is to simplify the issues
to be tried and to rule on evidentiary objections raised in the pretrial order and
motions in limine. Counsel and/or pro se litigants will be required to identify the
specific witnesses that will be called in the case-in-chief. The Court may require
counsel and/or pro se litigants to bring trial exhibits to the pretrial conference in
order to determine objections to said exhibits. Counsel and/or pro se litigants shall
separately and sequentially number each of their exhibits. Exhibits shall not be
labeled or grouped as categories, for example, “hospital records” or “photographs.




                                             9
          Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 10 of 12



VOIR DIRE
       Proposed voir dire questions shall be filed as set forth in the Pretrial Order.
See LR 16.4, NDGa. The Court will review the submissions and notify the parties
of the approved questions at and/or prior to the pretrial conference.
       During voir dire, the Court will ask certain qualifying questions and request
the jurors to verbally respond to a printed juror questionnaire (containing general
questions regarding their residence, occupation, education, recreational activities,
prior jury service, and children, if applicable). The Court will then permit the
attorneys to ask voir dire questions, as previously approved by the Court.
       All challenges for cause will be heard at the close of the questioning of all
jurors.    There will be a fifteen (15) minute break at the conclusion of juror
questioning in order to allow the attorneys time to review their notes prior to
striking the jury.
       In all civil cases, eight (8) jurors will be selected to deliberate for cases
expected to last one week or less. The Court will empanel additional jurors for
cases expected to last more than one week. The number to empanel will be
determined after receiving input from the parties. No alternates will be empanelled
for civil cases.


MOTIONS IN LIMINE
       Unless otherwise ordered by the Court, motions in limine shall be filed
electronically on the docket no later than TWENTY-ONE (21) DAYS before the
pretrial conference. Responses to motions in limine shall be filed electronically on
the docket NINE (9) DAYS after the motions are filed. Replies to responses to
motions in limine shall be filed electronically on the docket FIVE (5) DAYS after
response are filed.


                                          10
        Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 11 of 12



      Unless otherwise ordered by the Court, the Court will hold a hearing on the
motions in limine after the conclusion of the pretrial conference.


REQUESTS TO CHARGE
      Counsel shall prepare requests to charge (including instructions needed
concerning claims and defenses and special issues and damages) in the following
general format and sequence. Counsel must use the Eleventh Circuit Pattern Jury
Instructions, if applicable. If there is no appropriate Eleventh Circuit charge,
counsel should use instructions from Federal Jury Practice and Instructions,
O’Malley, Grenig & Lee (5th ed. 2000). If state law applies, counsel shall present
the appropriate pattern instruction from the applicable state.
      Each request to charge shall be numbered sequentially and on a separate
page with authority for the requested charged cited at the bottom of the page.
Counsel should be sure to include all substantive law issues and should not assume
that the Court has its own charge on the substantive law.
      Unless otherwise ordered by the Court, requests to charge shall be filed
electronically on the docket by 9:00 AM on the first day of trial. An editable,
electronic version of the proposed charge in Word format shall be emailed to Mrs.
Beck on the same day that the proposed charge is filed on the docket.


EVIDENTIARY PRESENTATION
      Attorneys and/or pro se litigants shall request permission to approach prior
to approaching a witness or the bench.


COURTROOM TECHNOLOGY
      The courtroom has various electronic equipment for use by counsel at trial.
For more information on the equipment, or to schedule an opportunity to test the

                                          11
       Case 1:18-cv-04727-ELR Document 7 Filed 10/12/18 Page 12 of 12



equipment, please contact the Courtroom Deputy Clerk, Mrs. Beck, at
Michelle_Beck@gand.uscourts.gov or 404-215-1524.               It is the parties’
responsibility to make sure they know how to use the equipment available, to have
the cables necessary to hook up their equipment, and to ensure that their equipment
will interface with the Court’s technology.
      A court order is required to bring boxes of exhibits, projectors, laptops –
virtually anything necessary for use at trial – into the courthouse. The parties
should file a motion, with proposed order, detailing the equipment they wish to
bring into the courtroom. This should be done not less than three (3) business days
prior to the hearing or trial, to allow for proper notification to the United States
Marshals Service.


      SO ORDERED.



                                              ______________________
                                              Eleanor L. Ross
                                              United States District Judge
                                              Northern District of Georgia




                                         12
